Citation Nr: 1741682	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left upper extremity.

2.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to a higher initial rating for Graves' disease, including whether the reduction from 30 to 10 percent was proper.

4.  Entitlement to an initial rating higher than 20 percent for diabetes.

5.  Entitlement to an initial compensable rating for mood disorder with anxiety and depression secondary to service-connected Graves' disease.

6.  Entitlement to an initial compensable rating for eczema secondary to service-connected Graves' disease.

7.  Entitlement to a total rating due to individual unemployability (TDIU).

8.  Entitlement to an earlier effective date for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2015, the Board denied the Veteran's claim for higher initial ratings for his bilateral peripheral neuropathy of the bilateral upper extremities.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC), and, in May 2016, CAVC vacated it and remanded it to the Board, as discussed in more detail below.  The issue of the ratings assigned to his peripheral neuropathy of the bilateral upper extremities is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development, as directed by the Court.

In July 2016, the Veteran filed a Notice of Disagreement to the effective date of the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  This claim is being REMANDED to the AOJ so that a statement of the case (SOC) can be issued.  Manlincon v. West, 12 Vet. App. 119 (1998).  He also appealed the reduction of the rating for his Graves' disease.  However, since the rating for this claim is already in appeal status, the Board is taking jurisdiction of this issue.  However, the rating assigned to his Graves' disease is being REMANDED for additional development.

In this decision, the Board is denying the Veteran's claim for a higher rating for diabetes.  The Board is granting a 10 percent rating for eczema but REMANDING the issue of whether he is entitled to an even higher rating.  His remaining issues require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ), as discussed in more detail below.


FINDINGS OF FACT

1.  His diabetes does not require insulin or regulation of activities.

2.  In resolving all doubt in the Veteran's favor, his service-connected eczema covers at least 5 percent of his body.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 20 percent for diabetes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.71a, 4.119, DC 7913 (2016).

2.  The criteria are met for an initial 10 percent rating for eczema.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, DC 7806 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Initial ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Diabetes

The Veteran's diabetes is currently rated 20 percent disabling under DC 7913.  38 C.F.R. § 4.119.  

Under DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A maximum rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and, involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The Veteran has appealed for a higher rating for his diabetes, but a higher rating is not warranted.  The record does not show that he is on insulin, or that he must regulate his activities because of his diabetes.  He has not asserted having to use insulin or having to regulate his activities, and there is no other suggestion that this is the case.  Doucette, supra.  He therefore does not meet the criteria for the next higher rating, as the next higher rating requires treatment with insulin and a directive to regulate activities.  Comacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to establish that occupational and recreational activities have been restricted under DC 7913, which has not been received.  Camacho, 21 Vet. App. at 365 (citing 61 Fed. Reg. 20,440).  Accordingly, his 20 percent rating is continued.

The record does not show any additional symptoms attributed to his diabetes that have not been service-connected.  38 C.F.R. § 4.119, DC 7913, Note (1); see also  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Eczema

The Veteran's eczema is currently rated as 0 percent disabling under DC 7806, which applies to dermatitis or eczema.  38 C.F.R. § 4.118 , DC 7806.  

Under DC 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  If rating the skin condition under DC 7800 (disfigurement of the head, face, or neck) or any of the DCs pertaining to scars (DCs 7801, 7802, 7803, 7804, or 7805) would result in a higher disability rating, the rater is directed to those codes.  38 C.F.R. § 4.118, DC 7806.

The August 2015 VA examiner opined that the Veteran's "skin problems" and "skin condition" is consistent with his Graves' disease, which is an autoimmune disorder.  Skin problems are common in people with autoimmune disorders.  During the examination, he diagnosed the Veteran with dermatitis or eczema of the bilateral shins and ankles, and opined that less than 5 percent of the Veteran's body was affected.

The Veteran's treatment records, however, show that he also has frequently had skin problems on his scalp, face, feet, and bilateral arms.  See VA treatment records dated in July 2008, April 2012, June 2012, May 2014, July 2015, April 2016, and January 2017.  The Board finds this evidence is sufficient to place the evidence into equipoise as to whether at least 5 percent of his body is affected.  In resolving all doubt in the Veteran's favor, a 10 percent initial rating is warranted.


ORDER

The claim of entitlement to a rating higher than 20 percent for diabetes is denied.

A 10 percent initial rating for eczema is granted.
REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  So it is in this case.  Accordingly, the issue of the effective date for bilateral  is remanded so that the agency of original jurisdiction (AOJ) may issue an SOC on the issue of entitlement to an earlier effective date for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities. 

In regard to the Veteran's claim for higher initial ratings for peripheral neuropathy of the bilateral upper extremities, a VA examination is required.  As per the March 2016 decision of the CAVC, the October 2014 VA examination is not adequate, as the examiner did not conduct positional testing, vibration sensation testing, or cold sensation testing, despite the Veteran's complaints regarding such symptoms, without providing explanation.  On remand, an updated and complete examination shall be conducted for an opinion on the severity of the Veteran's peripheral neuropathy of the bilateral upper extremities.  These tests should be conducted for a more accurate report on the severity of his bilateral upper extremity peripheral neuropathy.

In regard to Graves' disease, this claim was recently granted with an effective date back to October 4, 1974.  On remand, a retrospective opinion that addresses the Veteran's symptoms must be obtained.  The record shows weight loss, nervousness, irritability, shakiness, poor appetite, increased sweating, heart palpitations, and vision problems due to bilateral proptosis, as well as multiple "thyroid storms," in the 1970s.  He was found to have a diffuse goiter and ophthalmopathy in April 1974.  In 1989, his physician indicated that he had undergone three separate treatments with radioactive iodine to induce hypothyroidism, and that he has been on thyroid hormones since that time.  In 1990, he was found to have constipation, exophthalmos with vision problems, and he complained of constant fatigue.  In 2000, he was having fluctuating thyroid hormone readings.  In July 2008, he was admitted for atrial fibrillation, and it was noted that his thyroid treatment was likely having an impact on his heart.  The record suggests he had another "thyroid storm" in or around this time.  More recently, in March 2013 and in March 2016, his treatment provider noted that he was "clinically euthyroid."  The examiner will be asked to review the records from 1974 and provide an opinion on the severity of his thyroid diagnoses throughout the years.

In regard to his mood disorder, the Veteran has asserted, and the Board agrees, that the most recent VA examination is inadequate.  The examiner found the Veteran to have no impairment, despite her finding that he has had persistent symptoms of anxiety and depression.  The Board notes that no diagnostic testing was conducted.  On remand, an updated VA examination must be scheduled.

In regard to his skin, as noted above, the VA treatment records show more areas of his body than his ankles and shins to be affected by rashes and skin conditions.  On remand, an updated VA examination shall be conducted for a report on the approximate percentage of his body that is affected.  

Finally, in regard to his request for a TDIU, he asserts his Graves' disease has prevented him from working for many years.  His Graves' disease rating is pending from October 1974.  He has asserted his Graves' has prevented him from working, or obtaining a substantial and gainful income, since 1985.  See Statement received in April 2017.  On remand, an attempt to develop the record as to the Veteran's yearly income since that time must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for an earlier effective date for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b).

2.  Contemporaneously with the above, ask the Veteran for information regarding his yearly income, starting from 1985.

3.  Schedule the Veteran for an appropriate examination for a report on the severity of his bilateral upper extremity peripheral neuropathy for the entire appeal period (from March 2012 to the present).  The examiner is asked to review the file prior to the examination.  

As pointed out by the Court, the October 2014 VA examiner did not conduct positional, vibration, or cold sensation testing, without providing an explanation, after the Veteran complained of having numbness in his hands, and feelings like "needles," and that he has difficulty telling temperature changes with his fingers.  He complained of itching and nerve pain, and that he had a reduced grip strength.  He has complained of tingling in his fingers.  These statements were not considered by the VA examiner.  On examination, the examiner is asked to conduct all relevant tests, and to provide an opinion on the severity of his left and right upper extremity peripheral neuropathy, whether completely paralyzed, or incompletely paralyzed, severe, moderate, or mild.  The examiner is asked to provide an explanation for the opinion rendered.

4.  Schedule the Veteran for an appropriate examination for a report on the current severity of his Graves' disease.  The examiner is also asked to provide a retrospective opinion on the severity of his Graves' disease starting from 1974.  The record contains evidence from the 1970s, 1980s, 1990s, and the 2000s.  The examiner is asked to carefully review the record, to elicit from the Veteran a detailed history of his symptoms, and to draft a report regarding the symptomatology listed below.

The rating criteria for both hypo- and hyperthyroidism has changed over the years.  The Board is therefore asking that the examiner address the criteria that was applicable from 1974 to the present.  The record shows that he was diagnosed with Graves' disease and then treated with radioactive iodine to induce hypothyroidism, which is the diagnostic code he is rated under.  However, the record also shows that he was, at times, found to have hyperthyroidism.  To that end, the examiner is asked to address symptoms pertaining to both hypo- and hyperthyroidism: 

i.  As to hypothyroidism: is he considered to have a "long history" of hypothyroidism?  At any time, did he have slow pulse or bradycardia, or low blood pressure, or a low basal metabolic rate, or decreased levels of T4 and/or T3 by specific assays, and if so, state when.  Did he have high cholesterol at any time?  At any time, has he had a sluggish mentality or mental disturbance?  Has he had problems with sleepiness and fatigue?  A slow return of reflexes?  Cold intolerance?  Muscular weakness?  Cardiovascular involvement?  Weight gain?  Constipation?  Please list any other symptoms of myxedema.

ii.  As to hyperthyroidism: At any time, does or did he have a diffuse goiter?  Thyroid enlargement?  Tachycardia?  Exophthalmos or other eye involvement?  A high basal metabolic rate?  Are his symptoms considered rapidly progressing?  Does or did he have nervous, cardiovascular, and/or gastrointestinal problems attributed to his thyroid?  Muscular weakness?  Loss of weight?  Emotional instability?  Increased or high blood pressure?  Increased pulse pressure?  Tremor?

The examiner is asked to cite to specific records when responding to the above questions.  The evidence contains records of treatment from the 1970's through the present.  The examiner is asked to provide as detailed a report as possible.

The examiner is also asked to comment on whether the Veteran's thyroid disability has actually improved and can be reasonably certain to remain improved under the ordinary conditions of life, starting from July 2015?  To that end, the examiner is asked to provide an explanation of the Veteran's treatment physician's finding that he is now "euthyroid."  The examiner is advised that the ameliorative effects of his treatment are to be excluded from consideration as to whether there has been actual improvement.

All opinions are to be supported with explanatory rationale.

5.  Schedule an updated VA examination for a report on the current severity of the Veteran's mood disorder.  The examiner is asked to elicit from the Veteran a detailed history of his symptoms, and to conduct all relevant diagnostic testing.  

6.  Schedule an updated VA examination for a report on the current severity of the Veteran's skin conditions.  The examiner is asked to elicit a detailed history from the Veteran regarding his skin.

An effort shall be made to schedule the examination during a flare up, and the Veteran is advised to attempt to obtain treatment or to document any flare ups that occur outside of the examination.

He has been diagnosed with eczema or dermatitis secondary to his Graves' disease.  During the August 2015 VA examination, apparently only his shins and ankles were affected, but the record shows other areas on his scalp, face, arms, and feet that have shown symptoms over the years.  On remand, an estimate of the amount of his body that is affected must be made.  If he has affected areas on the head, face, and neck, then the examiner must also document whether the Veteran has any characteristics of disfigurement (scars examination).

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


